Title: Cabinet Meeting. Opinion on the Fitting Out of Privateers in the Ports of the United States, [3 August 1793]
From: Hamilton, Alexander
To: 


[Philadelphia, August 3, 1793]
That The Minister of the French Republic be informed that the President considers the UStates as bound pursuant to positive assurances; given in conformity to the laws of neutrality, to effectuate the restoration of, or to make compensation for, prizes which shall have been made of any of the parties at war with France subsequent to the fifth day of June last by privateers fitted out of their ports.
That it is consequently expected, that he will cause restitution to be made of all prizes taken and brought into our Ports subsequent to the abovementioned day by such prizes privateers; in defect of which The President considers it as incumbent upon The UStates to indemnify the Owners of those prizes—the indemnification to be reimbursed by the French Nation.
That besides taking efficacious measures to prevent the future fitting out of Privateers in the Ports of The UStates, they will not give asylum therein to any which shall have been at any time so fitted out, and will cause restitution of all such prizes as shall be hereafter brought within their Ports by any of said Privateers.
That instructions be sent to the respective Governors in conformity to the above communication.
The foregoing having been duely considered and being now unanimously approved they are submitted to The President of The United States August 3, 1793.

Th: Jefferson
Alexander Hamilton
H Knox
Edm: Randolph

